           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

JOHNNY D. LEE                                                 PLAINTIFF

V.                       No. 4:18 -cv-453-DPM

ANDREW M. SAUL, Commissioner,
Social Security Administration                               DEFENDANT

                                 11R1P1JW
     The Government doesn't object to Lee's motion for an award of
fees under 28 U.S.C. § 2412(d). The hours and fees are reasonable. The
unopposed motion, N TI 7, is therefore granted. The Court awards a
reasonable attorney's fee of $6,241.80, payable directly to Lee. Astrue v.
Ratliff, 560 U.S. 586, 591 (2010). The check should be mailed to Lee's
lawyer.
     So Ordered.
                                             1A54O
                                       D.P. Marshall Jr.
                                       United States District Judge

                                                kt1     i?
